Name: Council Decision (EU) 2015/1993 of 22 October 2015 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and of Kosovo, of the other part
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction;  economic conditions
 Date Published: 2015-11-06

 6.11.2015 EN Official Journal of the European Union L 290/14 COUNCIL DECISION (EU) 2015/1993 of 22 October 2015 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and of Kosovo (1), of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the recommendation from the European Commission, Whereas: (1) On 21 June 2013 the Council authorised the European Commission to open negotiations with Kosovo for a Stabilisation and Association Agreement (the Agreement). The negotiations were successfully concluded by the initialling of the Agreement on 25 July 2014. (2) The Agreement also covers matters falling under competences of the European Atomic Energy Community (the Community). (3) The Agreement should therefore also be concluded on behalf of the Community as regards matters falling under the Euratom Treaty. (4) The signing and conclusion of the Agreement is subject to a separate procedure as regards matters falling under the Treaty on European Union and the Treaty on the Functioning of the European Union. (5) The Agreement is without prejudice to Member States' position on the status of Kosovo, which will be decided in accordance with their national practice and international law. (6) In addition, none of the terms, wording or definitions used in this Decision and the text of the Agreement, nor any recourse to the necessary legal base for the conclusion of the Agreement, constitute recognition of Kosovo by the Community as an independent State nor does it constitute recognition by individual Member States of Kosovo in that capacity where they have not taken such a step. (7) The conclusion by the Commission, acting on behalf of the Community, of the Agreement should therefore be approved as regards matters falling within the competence of the Community, HAS ADOPTED THIS DECISION: Article 1 The conclusion by the Commission, on behalf of the Community, of the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, and Kosovo is hereby approved (2). Article 2 This Decision is without prejudice to Member States' and the Community's position on the status of Kosovo. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 22 October 2015. For the Council The President F. ETGEN (1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (2) The text of the Agreement is attached to the Council Decision on the conclusion, on behalf of the Union, of the Agreement.